Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000027
                                                         20-OCT-2015
                                                         01:00 PM



                           SCWC-12-0000027


           IN THE SUPREME COURT OF THE STATE OF HAWAII



                          STATE OF HAWAI‘I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                      CLARENCE L. MONTALVO, III,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000027; CR. NO. 07-1-0686(1))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/ Defendant-Appellant Clarence L. Montalvo,

III’s application for writ of certiorari, filed on September 8,

2015, is hereby rejected.

          DATED:    Honolulu, Hawaii, October 20, 2015.

Shawn A. Luiz                           /s/ Mark E. Recktenwald
for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson